IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1271
                            Filed September 25, 2019


IN THE INTEREST OF A.K. and O.S.,
Minor Children,

A.S., Mother,
       Appellant,

G.K., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Korie Shippee, District

Associate Judge.



      A father and mother separately appeal the termination of their parental

rights to two children. AFFIRMED ON BOTH APPEALS.



      Joshua T. Cobie of Brubaker, Flynn & Darland, P.C., Davenport, for

appellant mother.

      Jack E. Dusthimer, Davenport, for appellant father.

      Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

      Rebecca C. Sharpe of Aitken, Aitken & Sharpe, P.C., Bettendorf, attorney

and guardian ad litem for minor children.



      Considered by Tabor, P.J., and Mullins and May, JJ.
                                          2


TABOR, Presiding Judge.

        Gary and Ashley separately appeal from the termination of their parental

rights to two children, six-year-old A.K. and five-year-old O.S. Gary contends the

State did not prove the grounds to terminate. He also argues the State failed to

make reasonable efforts to reunite him with the children by providing adequate

visitation.    Ashely does not challenge the statutory grounds for termination.

Instead, she argues the State did not make reasonable efforts in considering her

sister as a potential guardian and for the children’s placement. Ashley also argues

the court was not acting in the children’s best interests in appointing the Iowa

Department of Human Services (DHS) as the custodian and guardian and severing

her parental relationship despite her close relationship with the children.

        After reviewing the record, we find the State offered clear and convincing

evidence of a statutory basis for termination. We also believe severing the legal

relationship with their parents is in the children’s best interests. As is guardianship

with the DHS for the purpose of permanency through adoption. We further find the

DHS acted reasonably in its efforts to support the parents’ attempts to reunify with

the children. We affirm on both appeals.

    I. Facts and Prior Proceedings

        The DHS has interacted with this family since 2014 because of continual

concerns for Gary’s domestic violence, both parents’ substance abuse, and overall

instability.   Throughout this time, both parents resisted services.       They were

uncooperative and belligerent with the DHS and service providers. Both parents

have a long history of substance-abuse and mental-health difficulties with few

attempts at treatment. In foster care, the children have revealed a significant
                                         3


history of abuse- and neglect-related trauma through aggressive, violent, and

sexualized behaviors.

        The DHS intervened with the family in October 2016 after police responded

to a domestic violence call at their home. Gary, under the influence of drugs, threw

a hatchet at Ashley while then two-year-old O.S. was nearby. He ultimately

pleaded guilty to assault with a deadly weapon. Gary has not seen or spoken to

the children since committing that crime.

        Ashley agreed to receive services and kept the children in her care but did

not consistently show a commitment to providing them a safe and stable

environment. The DHS suspected she continued her volatile relationship with

Gary. She did not participate in mental-health treatment. She did not have stable

housing. She and the children lived with her sister, Amanda, for a few months.

But the landlord eventually decided too many people were in the dwelling.

Homeless, in September 2017, Ashley voluntarily placed the children in foster

care.

        At the December 2017 removal hearing, Gary requested visitation. In its

January 2018 adjudicatory order, the juvenile court acknowledged Gary’s request,

but flagged the safety concerns associated with reestablishing contact after being

out of their lives for more than a year. The court found it appropriate for Gary to

start writing letters and move to video calls before he moved to in-person

interactions.

        The DHS incorporated the letter-writing requirement into its case plan in

early 2018. But Gary’s first letter fell short. In it, he focused on his own problems

and suggested the children would be returning to his care soon. The DHS offered
                                          4


to help him rewrite the letter but it never happened. In September, he penned his

second letter. But the children’s therapist recommended the letter not be given to

the children. She said, “[T]he benefit of the letter does not outweigh the risk at this

time to the children’s mental health and behavioral stability.” She also said, “[T]he

children have not verbalized any feelings of wishes to communicate with their

biological father during their time in therapy.” Relying on the therapist’s opinion,

the DHS did not share this or any other letter with the children. The court agreed

with that decision. Thus, Gary never reestablished contact with the children. The

guardian ad litem (GAL) and other service providers noted the children never

asked about their father. The GAL doubted whether the children remembered

Gary at all.

       Meanwhile, the parents’ compliance with court orders and participation in

services was poor. Neither ever obtained ordered psychological evaluations. Gary

did not participate in anger management classes, and Ashley never did any

mental-health treatment.

       The parents also left substance-abuse issues unresolved. In September

2018, Gary did undergo a substance-abuse evaluation, which recommended

outpatient treatment.      He began treatment in October but unsuccessfully

discharged following a positive drug screen. He never attended any random drug

test DHS requested, saying he could not leave work. Ashley tested positive for

drugs in April 2017, tested negative in October 2017, and did not comply with

requests for tests in August and September 2018. It does not appear she ever

obtained a substance-abuse evaluation or treatment.
                                         5


       Likewise, domestic violence remained a concern.        Gary completed the

batterer’s education program.       And both parents denied continuing their

relationship. But the volatile relationship persisted. In May 2019, Gary’s neighbors

called police after seeing him assault Ashley. Gary and Ashley resisted arrest.

Police charged them both with interference with official acts. Neighbors told police

they were “sick of the fighting ever since” both Gary and Ashley had moved in six

months ago. Ashley also revealed to the police that she was six months pregnant,

and Gary was the father. Although the district court imposed a no-contact order,

Gary violated it and spent seven days in jail.

       Ashley did not maintain regular contact with the children. The DHS offered

her fifty-one visits since the voluntary foster care placement in September 2017.

She attended ten. She stopped seeing them in April 2018, one year and two

months before the final day of the termination hearing.

       Both parents blamed the DHS and service providers for their inability to

complete case-plan tasks.        Gary claimed his work obligations prevented

compliance with drug testing. He also faulted the DHS for not accommodating his

need for services in Cedar Rapids, where he lived, because he did not have a car

or driver’s license to enable him to travel to Davenport. The DHS eventually

transferred supervision of his case to the Linn County family safety, risk, and

permanency office.

       Both parents were combative and belligerent with DHS and service

providers. In November 2018, DHS workers and other service providers decided

it was no longer safe to meet Gary in person. They noted Gary was “paranoid”

and verbally abusive to workers. Gary sent texts to the DHS worker she described
                                            6


as “frightening,” “angry,” and “hostile.”       He could not manage his anger and

threatened workers with criminal investigations and lawsuits. The DHS limited its

communication with Gary to email.

       At the termination hearing, the DHS worker listed the services offered to the

parents,   including    domestic-violence       education,   mental-health     treatment,

substance-abuse evaluation and treatment, parenting classes, transportation

assistance, and safety planning. The DHS worker also testified the children have

no bond with the parents. The juvenile court found the State proved the grounds

for termination for both parents under Iowa Code section 232.116(1), paragraphs

(b), (e), (f), and (l) (2018). Ashley and Gary separately appeal.1

    II. Analysis

           A. Statutory Grounds

       Ashley does not challenge the statutory grounds for termination of her

parental rights. By contrast, Gary challenges each of the four grounds the juvenile

court found to terminate his rights.

       “We will uphold an order terminating parental rights if there is clear and

convincing evidence of grounds for termination under Iowa Code section 232.116.”

In re D.W., 791 N.W.2d 703, 706 (Iowa 2010). When the juvenile court terminates

parental rights on more than one ground, “we need only find termination



1
 We review termination-of-parental-rights cases de novo. In re M.W., 876 N.W.2d 212,
219 (Iowa 2016). While not bound by the juvenile court’s fact findings, we give them
weight, particularly on credibility issues. Id. The State must present clear and convincing
evidence to support the termination. In re A.M., 843 N.W.2d 100, 110–11 (Iowa 2014).
Evidence satisfies that standard if no serious or significant doubts exist about the
correctness of conclusions of law drawn from the evidence. In re C.B., 611 N.W.2d 489,
492 (Iowa 2000). The children’s best interests remain our primary concern. In re L.T.,
924 N.W.2d 521, 529 (Iowa 2019).
                                          7

appropriate under one of these sections to affirm.” In re J.B.L., 844 N.W.2d 703,

704 (Iowa Ct. App. 2014). We focus on paragraph (e), which requires proof

               (1) The child has been adjudicated a child in need of
        assistance pursuant to section 232.96.
               (2) The child has been removed from the physical custody of
        the child’s parents for a period of at least six consecutive months.
               (3) There is clear and convincing evidence that the parents
        have not maintained significant and meaningful contact with the child
        during the previous six consecutive months and have made no
        reasonable efforts to resume care of the child despite being given
        the opportunity to do so.

Iowa Code § 232.116(1)(e). Gary focuses his argument on the third element,

particularly on the “significant and meaningful contact” requirement. That phrase

“includes but is not limited to the affirmative assumption by the parents of the duties

encompassed by the role of being a parent.” Iowa Code § 232.116(1)(e)(3). On

top of financial obligations, this affirmative duty “requires continued interest in the

child, a genuine effort to complete the responsibilities prescribed in the case

permanency plan, a genuine effort to maintain communication with the child, and

requires that the parents establish and maintain a place of importance in the child’s

life.” Id.

        Gary insists he tried to maintain significant and meaningful contact. But the

record does not support this assertion. He did not provide any financial assistance

to the children. He did not see them for more than two and one-half years, and

made little other effort to communicate with them. He did not ask for visitation until

the removal. At that point he had not seen them in over one year. When the court

decided written correspondence would be a good first step in restoring their

relationship, Gary wrote one inappropriate letter. He waited another nine months

before writing a second letter, at which point the children’s therapist felt it was no
                                         8


longer in their best interests to receive dispatches from their father. Several

witnesses described Gary as a “stranger” to the children.

      Beyond the lack of contact, Gary made no meaningful progress in meeting

the other expectations in the case plan. He did not complete substance-abuse or

mental-health treatment and continued to assault Ashley. Gary has not done what

is minimally necessary to be a safe and stable parent. The evidence is clear and

convincing he did not maintain significant and meaningful contact with the children.

          B. Reasonable Efforts—Visitation

      Separate from his arguments concerning the statutory grounds for

termination, Gary asserts the DHS did not make reasonable efforts to reunite him

with the children. Under Iowa Code section 232.102(9), the DHS is required to

“make every reasonable effort” to return children to their parents’ care “as quickly

as possible” consistent with the children’s best interests. C.B., 611 N.W.2d at 493.

The reasonable-efforts requirement is not “a strict substantive requirement of

termination.” Id. But when relying on paragraphs (f) and (h) as the grounds for

termination, the State must show the DHS made reasonable efforts toward

reunification as part of its ultimate burden of proof. See L.T., 924 N.W.2d at 527.

“[W]hat constitutes reasonable services varies based upon the requirements of

each individual case.” In re C.H., 652 N.W.2d 144, 147 (Iowa 2002). We focus on

the services provided and the parent’s response. C.B., 611 N.W.2d at 494.

      Gary’s main complaint is that the DHS did not provide him visitation. It is

true, reasonable efforts includes a visitation arrangement. In re M.B., 553 N.W.2d

343, 345 (Iowa Ct. App. 1996). But at the same time, any such arrangement must

“protect[] the children from the harm responsible for the removal.” Id.
                                         9


      As discussed above, the case plan explained what steps Gary needed to

take to reestablish visitation after so long of an absence from his children. Gary

did not take those steps. The court reasonably relied upon the therapist’s report

that introducing Gary’s letters to the children could do more harm than good given

their progress in therapy.    And the DHS acted reasonably in prioritizing the

children’s best interests while giving Gary an opportunity to reestablish contact.

Gary is not entitled to relief based on his reasonable-efforts argument.

          C. Reasonable Efforts—Relative Placement

      For her part, Ashley contends the State failed to make reasonable efforts

because it did not place the children with her sister, Amanda, and Amanda’s

husband, Andy.     Before the voluntary foster care placement, Ashley and the

children lived briefly with Amanda and Andy in Davenport. They had to move out

because the landlord would not allow so many people to live in one unit.

      Around September 2018, Amanda and Andy asked whether the DHS would

place the children with them. The DHS ran a background check and reviewed

Amanda and Andy’s written responses to their inquiries. The DHS denied the

request based on Andy’s criminal record. As such, DHS never conducted a home

study and stopped considering Amanda and Andy as a possible placement.

      The DHS worker opposed placement with Amanda and Andy because of

an incident in which Amanda chased the worker in her car, yelling obscenities.

The GAL also opposed placing the children with Amanda and Andy. She was

concerned neither had “a true grasp of the danger Gary poses to Ashley and the

children.” They “lack the ability to care for children who have been severely

emotionally traumatized and neglected.”
                                           10


       At the termination hearing, Ashley questioned the DHS placement decision.

She pointed out Amanda and Andy already have guardianship of their niece.

Ashley asked the court to grant additional time and order the DHS to conduct a

home study. The court denied the requests.

       On appeal, Ashley contends the State failed to make reasonable efforts to

fully evaluate suitable relative placements. She further contends the decision to

not conduct a home study was not supported by substantial evidence.

       “The purpose underlying the reasonable-efforts requirement is to help the

parent to make the changes necessary to return the child.” In re G.J., No 19-0282,

2019 WL 1934003, at *2–3 (Iowa Ct. App. May 1, 2019). Ashley does not explain

how placing the children with her sister would further Ashley’s ability to reunite with

them. Also, Amanda and Andy are not intervenors. Even if they were, the DHS

made reasonable efforts to ascertain their suitability for placement. Amanda and

Andy obtained guardianship over their niece through private proceedings, which

did not require a home study. The DHS decided because they did not pass the

background check, they would not have a successful home study. The DHS acted

reasonably in assessing the relative placements.

          D. Best Interests of the Children

       Next, Ashley contends the court erred in placing the children in the custody

and guardianship of the DHS.         She argues this is not the least restrictive

placement. The State counters Ashley’s parental rights have been terminated and

she has no standing to raise this claim.

       During CINA proceedings and following any dispositional or permanency

hearing, the court is required to make the “least restrictive disposition appropriate
                                        11


considering all the circumstances of the case.” Iowa Code § 232.99(4). Ashey is

not challenging a dispositional or permanency order.      She only identifies the

termination order as her basis for appeal.

      Following termination of parental rights, the court must transfer

guardianship and custody of the child to one of several options, including the DHS

or a relative. See Iowa Code § 232.117(3). The guardian must then make “every

effort to establish a stable placement for the child by adoption or other permanent

placement.” Id. § 232.117(6). The juvenile court has oversight but does not direct

the appointed guardian in placement decisions. See In re E.G., 738 N.W.2d 653,

657 (Iowa Ct. App. 2007).     The terminated parent has no say in the further

placement of the child. See In re K.A., 516 N.W.2d 35, 38 (Iowa Ct. App. 1994).

Thus, Ashley lacks standing to challenge the juvenile court’s decision to appoint

the DHS the children’s guardian.

          E. Closeness of parent-child relationship

      Finally, Ashley contends termination would be detrimental to A.K. and O.S.

because of the closeness of the parent-child relationship.         See Iowa Code

§ 232.116(3)(c). But Ashley stopped seeing the children over a year before the

hearing. Before that, her attendance at visitation was lackluster. The DHS worker

testified no bond existed between the children and either parent. The therapist

reported the children had not mentioned their parents in some time. On these

facts, section 232.116(3)(c) does not weigh against termination.

      AFFIRMED ON BOTH APPEALS.